Name: Council Decision (CFSP) 2016/713 of 12 May 2016 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast
 Type: Decision
 Subject Matter: information and information processing;  criminal law;  maritime and inland waterway transport;  Africa;  natural environment;  politics and public safety;  European construction;  defence
 Date Published: 2016-05-13

 13.5.2016 EN Official Journal of the European Union L 125/12 COUNCIL DECISION (CFSP) 2016/713 of 12 May 2016 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP (1) establishing the European Union military operation Atalanta. (2) On 21 November 2014, the Council adopted Decision 2014/827/CFSP (2) amending Joint Action 2008/851/CFSP and extended Atalanta until 12 December 2016. (3) The Union has set up the CRIMARIO programme to enhance maritime situational awareness in the Indian Ocean. Atalanta should contribute to the implementation of CRIMARIO within its means and capabilities. (4) Atalanta should be allowed to share with relevant partners information, other than personal data, gathered on illegal or unauthorised maritime activities during the course of routine counter-piracy operations. (5) United Nations Security Council Resolution 2244 (2015) extended the mandate of the Somalia and Eritrea Monitoring Group (SEMG), in particular as regards the Somalia arms embargo and the import and export of Somali charcoal, and welcomed the efforts of the Combined Maritime Forces (CMF) in their efforts to disrupt the export and import of charcoal to and from Somalia, while expressing concern that the charcoal trade provides funding for Al-Shabaab. (6) Joint Action 2008/851/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/851/CFSP is amended as follows: (1) in Article 2, point (l) is replaced by the following: (l) assist through logistical support, provision of expertise or training at sea, upon their request and within means and capabilities, EUCAP Nestor, EUTM Somalia, the EU Special Representative for the Horn of Africa, the EU Delegation to Somalia with respect to their mandates and the area of operation of Atalanta and contribute to the implementation of relevant EU programmes, in particular the regional Maritime security programme (MASE) under the 10th EDF and CRIMARIO;; (2) Article 15(3) is replaced by the following: 3. The HR is hereby authorised to release to the United States-led Combined Maritime Forces ( CMF ), through its Headquarters, as well as to third States not participating in CMF and to international organisations, which are present in the area of the EU military operation, classified EU information and documents generated for the purposes of the EU military operation at the level RESTREINT UE, on the basis of reciprocity, where such release at theatre level is necessary for operational reasons, in accordance with the Council's security regulations and subject to arrangements between the HR and the competent authorities of the third parties referred to above.; (3) in Article 15, the following paragraph is added: 4. Atalanta is hereby authorised to share with the SEMG and with the CMF information, other than personal data, gathered on illegal or unauthorised activities during the course of the counter-piracy operations.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 May 2016. For the Council The President F. MOGHERINI (1) Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 301, 12.11.2008, p. 33). (2) Council Decision 2014/827/CFSP of 21 November 2014 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 335, 22.11.2014, p. 19).